DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to claim 1 filed 12/14/2021 have overcome the previous rejections under 35 U.S.C. 102. 
However, it is noted that Applicant has included claim 3 into claim 1, which was indicated as allowable if brought into claim 1, but also included claim 3 into independent claims 4 and 5.
Claim 3 is directed to details of the terminal device, which was positively recited as a claim element in claim 1.  Claim 4 is drawn to an electronic scale comprising a display unit and a marker, the marker indicating an image obtained by imaging the display unit by a terminal device.  Therefore, the terminal device is not claimed and the imaging by the terminal device is merely an intended used of the marker and the display.  Further claimed details of the terminal device and its functionality do not carry patentable weight since the terminal device itself is not claimed.
The same rationale applies mutatis mutandis to claim 5 which merely claims the scale marker, without claiming elements of the scale, the display or the terminal.  Therefore, the amendment drawn to details of the terminal device are not being given patentable weight since they only refer to unclaimed elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Deng et al. (CN 203672468; “Deng”, see previously attached translation).
 
 Regarding claim 4, Deng discloses in the sole figure an electronic scale (10) that measures weight of product (¶ [0026]), the electronic scale (10) comprising a display unit (110) that displays the weight of the product (¶ [0026]), and a marker (210) that is provided in a vicinity of the display unit (110) (¶ [0029]) and is used for performing character recognition processing within a region indicated by the marker 
Deng’s product is not a “processed product” as defined by Applicant in the specification, however that does not place any structural limitation on the weighing system as claimed and is therefore being considered and intended use of the weighing system.
Deng’s terminal device does not include the data logger that executes the claimed functionality.  However, since the claim does not explicitly claim a terminal device and merely that the claimed display unit and marker are used in conjunction with one, the reference meets all the limitations of the claimed subject matter.  The further functionality of the unclaimed terminal device are considered intended use of the display unit and marker.
	A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114 (II).
  
Regarding claim 5, Deng discloses in the sole figure 23an electronic scale marker (210) that is attached on an electronic scale (10) (¶ [0015]), the electronic scale (10) measuring weight of a product (¶ [0026]), wherein the marker (210) is attached in a vicinity of a display unit (110) (¶ [0015]) to form a region which is recognizable by a terminal device (30) and character recognition processing is performed by the terminal device (30) within the region indicated by the marker (210) to acquire the weight of the product (¶ [0030]).
Deng’s product is not a “processed product” as defined by Applicant in the specification, however that does not place any structural limitation on the weighing system as claimed and is therefore being considered and intended use of the weighing system.
Deng’s terminal device does not include the data logger that executes the claimed functionality.  However, since the claim does not explicitly claim a terminal device and merely that the claimed marker is “recognizable” by one, the reference meets all the limitations of the claimed subject matter.  The further functionality of the unclaimed terminal device are considered intended use of the marker.

  
Regarding claim 6, Deng discloses the marker (210) is a sticker which can be attached on a surface of the electronic scale (10) (¶ [0015]).


	
Allowable Subject Matter
Claims 1 and 2 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863